Citation Nr: 1029960	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral femur and 
foot disabilities.       

2.  Entitlement to an increased rating for status post fracture 
of the right femur, resolved, with arthralgia of the hip, 
currently rated as 10 percent disabling.      

3.  Entitlement to an increased (compensable) rating for status 
post fracture of the left femur, resolved, with arthralgia of the 
hip.  

4.  Entitlement to an increased (compensable) rating for status 
post stress fracture of the right foot.  

5.  Entitlement to an increased (compensable) rating for status 
post stress fracture of the left foot.




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from August 1994 to 
January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  

In April 2010, while sitting at the RO in Los Angeles, 
California, the Veteran testified at a Board videoconference 
hearing.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

At the time of the April 2010 videoconference hearing, the 
Veteran submitted additional evidence and waived her right to 
have it initially considered by the RO.  See 38 C.F.R. § 
20.1304(c) (2009).  Nevertheless, in view of the action taken 
below, initial consideration of this evidence should be 
undertaken by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

In this case, the Veteran maintains that she currently has a low 
back disability that was caused or aggravated by her service-
connected bilateral femur and foot disabilities.  Specifically, 
in the April 2010 videoconference hearing, the Veteran stated 
that due to her service-connected bilateral femur and foot 
disabilities, she had developed chronic pain in her low back.  In 
this regard, VA Medical Center (VAMC) outpatient treatment 
records, dated from September 2002 to October 2007, show 
intermittent treatment for low back pain.  The records also 
reflect that in August 2005, the Veteran had a magnetic resonance 
imaging (MRI) taken of her lumbosacral spine.  The results of the 
MRI were reported to be normal; however, there was mild disc 
desiccation at T11-12.  Therefore, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine the nature and etiology 
of any disability of the lumbosacral spine that may be present.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

At the time of the Veteran's April 2010 videoconference hearing, 
the Veteran submitted a VA medical statement from R.C.W., D.P.M., 
dated in May 2009, in support of her claims for increased ratings 
for her service-connected bilateral foot disabilities.  In the 
statement, Dr. W. reported that the Veteran was currently under 
treatment for continued chronic left arch/medial ankle pain, 
which was worsening with activities.  According to Dr. W., the 
Veteran was treated with supportive foot wear which gave limited 
benefit.  Upon physical examination, there was a left arch 
collapse with weight bearing, left heel eversion, too many toes 
sign, decreased ankle joint dorsiflexion with knee extended but 
not with knee flexed, and significant findings of tenderness 
along the posterior tibial tendon on the left foot near its 
insertion, as well as inability to do heel raise.  Dr. W. also 
stated that there was a notable left tinnel's sign at the common 
peroneal nerve, as well as tinnel's sign along the posterior 
tibial tunnel in the left tarsal tunnel.  Dr. W. diagnosed the 
Veteran with posterior tibial tendon dysfunction and plantar 
fasciitis.    

In the April 2010 videoconference hearing, the Veteran stated 
that she had burning pain and instability in her hips due to her 
service-connected bilateral femur disabilities.  According to the 
Veteran, prolonged sitting aggravated her pain.  She indicated 
that if she sat for a long period of time, the pain would travel 
down her legs into her feet.  In addition, with respect to her 
service-connected bilateral foot disabilities, the Veteran noted 
that she wore foot inserts for her arches.  The Veteran reported 
that the symptomatology of her bilateral femur and foot 
disabilities had worsened since her last VA examination in 
November 2006.   

In light of the above and the Veteran's statements regarding the 
worsening of her symptoms, the RO must afford the Veteran a new 
examination that is pertinent to her service-connected bilateral 
femur and foot disabilities.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one).

In the April 2010 videoconference hearing, the Veteran's 
representative stated that although the RO had obtained VAMC 
outpatient treatment records from the West Los Angeles VAMC, the 
Veteran had also received treatment at the VAMC in Sepulveda and 
those records had not been obtained.  In this regard, the Board 
observes that the evidence of record includes outpatient 
treatment records from the West Los Angeles VAMC, dated from 
September 2002 to October 2006.  In addition, the evidence of 
record also includes outpatient treatment records from the 
Sepulveda VAMC, dated from June 2006 to February 2009.  There 
are, however, no additional records from that VA facility dated 
subsequent to February 2009.  Inasmuch as the VA is on notice of 
the existence of additional records, these records should be 
obtained prior to any further appellate review of this case.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient 
treatment records from the VAMC in West Los 
Angeles, from October 2006 to the present, 
and the Sepulveda VAMC, from February 2009 to 
the present.  All records received should be 
associated with the claims file.

2.  After any additional evidence has been 
obtained and added to the record, the RO must 
schedule the Veteran for a VA orthopedic 
examination to ascertain the nature and 
etiology of any disability of the low back 
that may be present, and a VA 
orthopedic/neurological examination to 
determine the current severity of her 
bilateral femur and foot disabilities, to 
include any neurological manifestations 
affecting either lower extremity.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must specifically review the VA 
medical statement from Dr. R.C.W., dated in 
May 2009.  All indicated testing should be 
conducted.

With respect to the Veteran's low back, 
after a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following question:  

Is it at least as likely as not (50 percent 
or more likelihood) that any low back 
disability identified, was caused or 
aggravated by the Veteran's service-
connected bilateral femur and foot 
disabilities?  

If the Veteran has a low back disability that 
was aggravated by any of her service-
connected bilateral femur and foot 
disabilities, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of such disability 
(e.g., slight, moderate) before the onset of 
aggravation.

The examiner is advised that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms.

With respect to the Veteran's service-
connected bilateral femur disabilities, 
upon examination of the bilateral hips, the 
examiner is requested to note the following:  

(a) whether the Veteran demonstrates 
favorable ankylosis of the right hip and/or 
left hip in flexion at an angle between 20 
degrees and 40 degrees, and slight 
adduction or abduction, or intermediate 
ankylosis, or extremely unfavorable 
ankylosis (the foot not reaching the ground 
and crutches necessitated) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250;

(b) whether the Veteran demonstrates flail 
joint of the right hip and/or left hip 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5254; and

(c) whether the Veteran demonstrates 
malunion of the right femur and/or left 
femur, with either marked, moderate, or 
slight knee or hip disability; or fracture 
of the surgical neck of the right femur 
and/or left femur with false joint; or 
fracture of the shaft or anatomical neck of 
the right femur and/or left femur with 
either (i) nonunion, with loose motion 
(spiral or oblique fracture) or (ii) 
nonunion, without loose motion, 
weightbearing preserved with aid of brace 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.

The examiner should also describe applicable 
ranges of bilateral hip motion (including 
flexion, extension, adduction, and abduction) 
in terms of degrees. 

The examiner must further express an opinion 
concerning whether the Veteran has any pain, 
weakened movement, excess fatigability, and 
incoordination.  To the extent possible, the 
examiner should express any functional loss 
in terms of additional degrees of limited 
motion.

In addition, the examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion on repeated 
use or during flare- ups.  If this is not 
feasible, the examiner should so state.

The examiner should also determine whether 
the Veteran has nerve impairment (i.e., 
radiculopathy involving a lower extremity) 
that is associated with her service-connected 
bilateral femur disabilities.  If so, the 
examiner should determine which specific 
nerve groups are involved with the nerve 
impairment and characterize the overall 
neurological impairment as mild, moderate, 
moderately severe, or severe.      

With respect to the Veteran's service-
connected bilateral foot disabilities, 
the examiner should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  The examiner should 
also comment on any functional loss caused by 
weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the Veteran 
is supported by adequate pathology and is 
evidenced by her visible behavior.  The 
examiner should also express an opinion as to 
whether the Veteran's status post stress 
fracture of the right foot may be 
characterized as moderate, moderately severe, 
or severe.  The examiner should further 
express an opinion as to whether the 
Veteran's status post stress fracture of the 
left foot may be characterized as moderate, 
moderately severe, or severe.     

The examiner should also determine whether 
the Veteran has any nerve impairment (e.g., 
neuropathy, tingling of toes) that is 
associated with her service-connected 
bilateral foot disabilities.  If so, the 
examiner should determine which specific 
nerve groups are involved with the nerve 
impairment and characterize the overall 
neurological impairment as mild, moderate, 
moderately severe, or severe.    

The examiner must also specifically review 
the May 2009 VA medical statement from Dr. 
R.C.W., and comment on whether the Veteran 
has impairment of the common peroneal nerve 
of the left foot, and if so, whether such 
impairment results in paralysis.  If 
paralysis is found, the examiner must 
determine whether such paralysis is complete 
(i.e., foot drop and slight droop of the 
first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of the 
proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia 
covers the entire dorsum of foot and toes), 
or incomplete.  If it is incomplete, the 
examiner should characterize the paralysis as 
either mild, moderate, or severe.  

A complete rationale for all opinions 
expressed must be provided.  If the examiner 
is unable to answer the questions presented 
without resort to speculation, he/she should 
so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues on 
appeal.  In regard to the Veteran's service-
connected bilateral femur and foot 
disabilities, consideration should be given 
to the assignment of separate ratings for 
associated neurological abnormalities, to 
include radiculopathy of either lower 
extremity, if found.  If any claim remains 
denied or not granted to the Veteran's 
satisfaction, the RO must provide the Veteran 
and her representative a supplemental 
statement of the case which includes 
consideration of all evidence added to the 
record since the last supplemental statement 
of the case was issued in April 2009, and an 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to this Board for appellate review.     

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


